 


110 HR 1730 IH: MedPAC Rural Representation Act
U.S. House of Representatives
2007-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1730 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2007 
Mr. Walden of Oregon (for himself, Mr. Pomeroy, Mr. Graves, Mr. Allen, Mr. Boyd of Florida, Mr. Paul, Mr. Edwards, Mrs. McMorris Rodgers, Ms. Herseth, Mr. Stupak, Mr. Oberstar, Mr. Simpson, Mrs. Emerson, Mr. Herger, Mr. Matheson, Mr. Terry, Mr. Boozman, Mr. Forbes, Mr. Etheridge, Mrs. Cubin, Mr. Kind, Mr. Hastings of Washington, Mr. Moran of Kansas, Mr. Boucher, Mr. Rehberg, Mr. Lucas, Mr. Pickering, Mr. Loebsack, Mr. Michaud, Mr. Miller of Florida, Mr. Renzi, Mr. Peterson of Pennsylvania, Mr. McIntyre, Mrs. Boyda of Kansas, Mrs. Capito, Mr. Manzullo, Mr. Jones of North Carolina, Mr. Welch of Vermont, Mr. Berry, Mr. Hare, Mr. Ross, Mr. Latham, Mr. Boren, Mr. Boswell, and Mr. Udall of New Mexico) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to ensure proportional representation of rural interests on the Medicare Payment Advisory Commission. 
 
 
1.Short titleThis Act may be cited as the MedPAC Rural Representation Act. 
2.Ensuring proportional representation of interests of rural areas on MedPAC 
(a)In generalSection 1805(c)(2) of the Social Security Act (42 U.S.C. 1395b–6(c)(2)) is amended— 
(1)in subparagraph (A), by inserting consistent with subparagraph (E) after rural representatives; and 
(2)by adding at the end the following new subparagraph: 
 
(E)Proportional representation of interests of rural areasIn order to provide a balance between urban and rural representatives under subparagraph (A), the proportion of members of the Commission who represent the interests of health care providers and Medicare beneficiaries located in rural areas shall be no less than the proportion of the total number of Medicare beneficiaries who reside in rural areas.. 
(b)Effective dateThe amendments made by subsection (a) shall apply to appointments to the Medicare Payment Advisory Commission made after the date of enactment of this Act. 
 
